Case: 14-13325   Date Filed: 03/02/2015   Page: 1 of 15


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-13325
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 4:13-cv-00073-BAE-GRS

BARRY L. JONES,

                                                            Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,
SOCIAL SECURITY ADMINISTRATION,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                              (March 2, 2015)

Before MARCUS, WILLIAM PRYOR and FAY, Circuit Judges.

PER CURIAM:
              Case: 14-13325        Date Filed: 03/02/2015   Page: 2 of 15


      Barry L. Jones appeals the district judge’s order affirming partial denial by

the Social Security Commissioner of his application for a period of disability

insurance benefits commencing on March 31, 2009. We affirm.


                               I.      BACKGROUND

      Jones, a construction worker, first noticed symptoms of low-back pain that

radiated down his left leg in 2008. He had lumbar-fusion surgery in May 2009

with some relief, but his symptoms recurred. In October 2009, Jones filed an

application for disability benefits under Title II and Part A of Title XVIII of the

Social Security Act and alleged he became disabled on March 31, 2009, when he

was 48. His application was denied initially and upon reconsideration.

      Through counsel, Jones requested and was granted an administrative hearing

before an administrative law judge (“ALJ”). In proceedings before the ALJ, Jones

asserted he suffered chronic pain that significantly affected his daily function. He

represented he spent most of the day lying on a couch.

A.    Evidence in ALJ Proceedings

      The treatment notes of Dr. Raphael R. Roybal, who treated Jones for his

back pain and began seeing him in June 2008, provided a description of Jones’s

back condition. Dr. Roybal’s treatment notes from March 2009 state Jones




                                             2
                Case: 14-13325        Date Filed: 03/02/2015        Page: 3 of 15


suffered from “isthmic spondylolysis with a retrospondylolisthesis at L4-L5.” 1 R.

at 468. On May 4, 2009, Dr. Roybal and Dr. Christopher Senkowski performed

anterior-lumbar, interbody-fusion surgery on Jones to correct the problem. Dr.

Roybal saw Jones on May 15, 2009, approximately ten days after surgery, and

noted Jones was doing very well, his back pain had resolved significantly at that

juncture, and Jones was not taking any pain medication.

       On June 12, 2009, shortly more than one month after surgery, Dr. Roybal

found Jones was doing well and had significant reduction in his lower back pain.

At that time, Jones was not taking any pain medication. Dr. Roybal recommended

Jones begin isometric core strengthening and protective lifting, as long as he did

not lift weights over 30 pounds.

       On July 17, 2009, Dr. Roybal recorded that Jones was not taking any pain or

anti-inflammatory medication. Jones reported he still had back pain but he was

exercising on his own and walking significantly. Dr. Roybal recommended that

Jones take anti-inflammatory medication for his back pain.




       1
          “Spondylolysis” is a condition where there is a defect in a portion of the spine called
the “pars interarticularis,” which is a small segment of bone joining the facet joints in the back of
the spine. See http://www.spine-health.com/conditions/spondylolisthesis/spondylolysis-and-
spondylolisthesis. With the condition of “spondylolisthesis,” the pars interarticularis defect can
be on one or both sides of the spine. Id. “Isthmic spondylolisthesis” is when one vertebral body
is slipped forward over another. Id. “Retrospondylolisthesis” is the slipping posteriorly of a
vertebra, bringing it out of line with adjacent vertebrae.
http://www.medilexicon.com/medicaldictionary.php?t=78077.

                                                  3
              Case: 14-13325     Date Filed: 03/02/2015    Page: 4 of 15


      Dr. Roybal saw Jones again on October 16, 2009. Jones again reported

having back pain but he still was not taking any pain or anti-inflammatory

medication. Dr. Roybal stated that Jones had no deficit in motion with flexion or

extension and recommended Jones maximize his core strengthening rehabilitation.

Dr. Roybal stated his opinion Jones could begin transitioning to light duty at that

time, and he again recommended anti-inflammatory medication.

      Jones next saw Dr. Roybal on January 15, 2010, and reported Jones was

relatively unchanged since his October 2009 visit. Jones still had back pain, which

he rated at six out of ten, and he complained of pain in his left leg extending in his

anterior and posterior thigh down to his knee. Jones’s physical examination results

showed he had appropriate sensation in his bilateral and lower extremities and “5/5

range of motion and muscular strength” in his hips, knees, and ankles. R. at 635.

Dr. Roybal prescribed Mobic to manage the “flare up” of Jones’s symptoms; Jones

was advised to follow up on an as needed basis. R. at 635.

      On December 17, 2009, State Agency Medical Consultant Dr. Sherry Crump

completed a Physical Residual Functional Capacity (“RFC”) Assessment of Jones

based on the record evidence, including Dr. Roybal’s treatment notes. Dr. Crump

determined Jones could (1) occasionally lift or carry up to 20 pounds,

(2) frequently lift or carry up to 10 pounds, (3) stand, walk, or sit with normal




                                           4
              Case: 14-13325    Date Filed: 03/02/2015    Page: 5 of 15


breaks for a total of about 6 hours in an 8-hour day, and (4) push or pull within the

stated weight limitations.

      On August 10, 2010, State Agency Medical Consultant Dr. Stephen Burge

completed another RFC Assessment of Jones and reached the same conclusions.

Dr. Burge noted, however, Jones had a speech impediment, stuttering and a

moderate fluency disorder, that would limit his ability to engage in public

speaking, customer service, sales, telephone, and complex verbal interactions.

      At the June 1, 2011, hearing before the ALJ, Jones was represented by

counsel. Jones testified he was a high-school graduate. At the time of the hearing,

he was taking meloxicam, a non-narcotic prescription pain medication. He

represents the pain medication did not help him at all. After his May 4, 2009

surgery, Jones felt better for a short time, but the pain eventually became

increasingly worse. At the time of the hearing, his back pain was worse than it had

been before the surgery.

      Jones stated that his back pain affected his sleep, and he slept for only about

four hours without interruption. Additionally, Jones had difficulty showering,

especially stepping in and out of the shower. Jones had trouble dressing himself,

and his mother, who lived with him, had to put his shoes and socks on him because

he could not bend down far enough to do so himself.




                                          5
              Case: 14-13325     Date Filed: 03/02/2015    Page: 6 of 15


      Jones said he spent most of his days lying on a couch and in bed. He could

walk about 50 feet before having to stop because of back pain. Jones drove

occasionally, and the longest distance he had driven in the past year was about 12

miles to his doctor’s office. He testified that amount of driving caused him pain.

      A vocational expert (“VE”) classified Jones’s past work as “medium to very

heavy” and unskilled to low-end, semi-skilled. R. at 86. The VE testified that

Jones did not have any skills transferrable to a sedentary job. Jones’s counsel

asked what positions would be available to someone of Jones’s age, with similar

education and past relevant work, who could do light work that did not involve

vibrating machinery, too much oral communication, or any bending, squatting,

stooping, or climbing. The VE responded that such a person could obtain the

positions of ticket taker, office helper, or assembler. Of those positions, the VE

explained, ticket taker and office helper would be able to sit or stand at will.

B.    ALJ Decision

      In a written decision, the ALJ determined Jones was not disabled prior to

January 28, 2011, his 50th birthday, but became disabled as of that date. The ALJ

concluded that, prior to January 28, 2011, Jones had RFC sufficient to perform

light work as defined in 20 C.F.R. § 404.1567(b), with the limitations he (1) had to

avoid vibrating machinery, (2) could do occasional squatting, stooping, bending,

and climbing of ropes and scaffolds; and (3) could do no work involving oral


                                           6
                Case: 14-13325       Date Filed: 03/02/2015       Page: 7 of 15


reports and communication. The ALJ noted Jones’s testimony was that he had

experienced some relief for a short period after his May 2009 surgery.

       The ALJ also determined the medical evidence of record supported the RFC

assessment. In relevant part, the ALJ noted, in October 2009, Dr. Roybal had

released Jones to light duty, and, at Jones’s January 2010 appointment, Dr. Roybal

saw his condition was relatively unchanged. The ALJ concluded Jones’s

statements, regarding the intensity, persistence, and limiting effects of his

symptoms were not credible prior to January 28, 2011, to the extent they were

inconsistent with the RFC assessment.

       Prior to January 28, 2011, the ALJ noted Jones was a “younger individual

age 18-49,” but, as of January 28, his age category changed to “an individual

closely approaching advanced age,” under 20 C.F.R. § 404.1563. 2 R. at 66.

Before January 28, 2011, there were jobs Jones could have performed that existed

in significant numbers in the national economy. Based on the VE’s testimony, the

ALJ explained, Jones could have made a successful adjustment to other work that

existed in significant numbers in the national economy prior to January 28, 2011.



       2
           The regulations state that the Commissioner considers a claimant’s chronological age,
in combination with other facts, to determine whether he is disabled under 20 C.F.R.
§ 404.1520(g)(1). See 20 C.F.R. § 404.1563(a). For a person in the age category of “[p]erson
closely approaching advanced age,” 50 to 54, the Commissioner will “consider that [a
claimant’s] age along with a severe impairment(s) and limited work experience may seriously
affect [a claimant’s] ability to adjust to other work.” Id. § 404.1563(d).

                                                7
              Case: 14-13325    Date Filed: 03/02/2015   Page: 8 of 15


Beginning January 28, 2011, however, considering Jones’s age, education, work

experience, and RFC, no jobs existed in significant numbers he could perform.

C.    Appeals Council Proceedings

      Jones requested that the Appeals Council (“AC”) review the ALJ’s decision.

He argued remand was required for consideration of new material evidence that

was not available at the time of the ALJ’s decision. In support of his argument,

Jones relied upon a post-hearing letter addressed to his counsel from Dr. Roybal,

dated August 26, 2011, which stated:

              Barry Jones was under my care from June 12, 2008, until
              January 15, 2010, for treatment of the lumbar spine. On
              May 4, 2009, after conservative treatment failed, I
              performed anterior lumbar interbody fusion at 4-5. I
              never assigned an impairment rating because payment for
              Mr. Jones’s medical care was not handled through
              Workers Compensation. Had I been asked to assign a
              rating, I would have assigned a whole body impairment
              rating of not less than 20% based on his pathology,
              course of treatment, and response to treatment. I do not
              believe Mr. Jones would have been able to tolerate
              employment requiring prolonged walking or standing at
              least two-thirds of an 8-hour work day during the period
              that he was under my care. Further, I do not believe he
              would have been able to tolerate employment that did not
              allow him to change positions amongst sitting, standing,
              and moving around at will.

R. at 1010.

      Based on Dr. Roybal’s letter, Jones argued the ALJ’s conclusion he was not

disabled because he could perform a full range of light work before January 28,


                                         8
             Case: 14-13325     Date Filed: 03/02/2015   Page: 9 of 15


2011, was contrary to the weight of the evidence. The AC found no reason to

review the ALJ’s decision and denied Jones’s request for review. In reaching its

decision, the AC stated it had considered Dr. Roybal’s August 26, 2011, letter.

The district judge affirmed the AC’s decision.

                               II.    DISCUSSION

      Based on Dr. Roybal’s August 26, 2011, letter, Jones argues on appeal the

AC improperly denied review of the ALJ’s determination he was entitled to

disability insurance benefits beginning January 28, 2011, rather than from his

requested beginning date of March 31, 2009. Jones contends the AC merely

acknowledged he had submitted new evidence but failed to determine whether his

treating physician’s letter was material and entitled to more weight than the

opinions of contrary, non-examining physicians.

       We review the Commissioner’s decision to determine if it is supported by

substantial evidence and based upon proper legal standards. Crawford v. Comm’r

of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004). “Substantial evidence is more

than a scintilla and is such relevant evidence as a reasonable person would accept

as adequate to support a conclusion.” Id. (citation and internal quotation marks

omitted). “We may not decide the facts anew, reweigh the evidence, or substitute

our judgment for that of the Commissioner.” Mitchell v. Comm’r of Soc. Sec., 771

F.3d 780, 782 (11th Cir. 2014) (citations and internal quotation marks omitted).


                                          9
             Case: 14-13325     Date Filed: 03/02/2015   Page: 10 of 15


“[C]redibility determinations are the province of the ALJ, and we will not disturb a

clearly articulated credibility finding supported by substantial evidence.” Id.

(citations and internal quotation marks omitted).

      “Even if the evidence preponderates against the Commissioner’s findings,

we must affirm if the decision reached is supported by substantial evidence.”

Crawford, 363 F.3d at 1158-59 (citation and internal quotation marks omitted).

Even in light of new evidence, the AC may deny review if the record shows no

error in the ALJ’s decision. See Mitchell, 771 F.3d at 784-85 (affirming where the

AC accepted the claimant’s new evidence “but denied review because the

additional evidence failed to establish error in the ALJ’s decision”). Moreover, the

AC is not required to explain its reasons for denying a request for review. Id.

      In evaluating a claim for disability benefits, an ALJ uses a five-step process

to analyze the following issues: whether the individual (1) is performing

substantial gainful activity; (2) has a severe impairment; (3) has a severe

impairment that meets or equals an impairment specifically listed in 20 C.F.R. Part

404, Subpart P, Appendix 1; (4) can perform his past relevant work; and (5) based

on his age, education, and work experience, can perform other work of the sort

found in the national economy. Phillips v. Banhart, 357 F.3d 1232, 1237 (11th

Cir. 2004). At the fourth step, the ALJ assesses the claimant’s RFC. Id. at 1238.

“[T]he regulations define RFC as that which the individual is still able to do


                                          10
             Case: 14-13325      Date Filed: 03/02/2015    Page: 11 of 15


despite the limitations caused by his or her impairments.” Id. (citing 20 C.F.R.

§ 404.1545(a)). The ALJ makes the RFC determination based on all relevant

medical and other evidence presented. Id. In relevant part, the RFC determination

is used to decide whether the claimant “can adjust to other work under the fifth

step.” Id.

      “It is well-established that the testimony of a treating physician must be

given substantial or considerable weight unless good cause is shown to the

contrary.” Crawford, 363 F.3d at 1159 (citation and internal quotation marks

omitted). Nevertheless, “[a] treating physician’s report may be discounted when it

is not accompanied by objective medical evidence or is wholly conclusory.” Id.

(citations and internal quotation marks omitted). Federal regulations define

“sedentary work” as work involving “lifting no more than 10 pounds at a time and

occasionally lifting or carrying articles like docket files, ledgers, and small tools.”

20 C.F.R. § 404.1567(a). The regulations further explain, “[a]lthough a sedentary

job is defined as one which involves sitting, a certain amount of walking and

standing is often necessary in carrying out job duties. Jobs are sedentary if walking

and standing are required occasionally and other sedentary criteria are met.” Id.

“Light work” is defined as work involving “lifting no more than 20 pounds at a

time with frequent lifting or carrying of objects weighing up to 10 pounds.” Id.

§ 404.1567(b). A job in the light-work category may require “a good deal of


                                           11
              Case: 14-13325    Date Filed: 03/02/2015    Page: 12 of 15


walking or standing, or . . . sitting most of the time with some pushing and pulling

of arm or leg controls.” Id. “To be considered capable of performing a full or

wide range of light work, [a claimant] must have the ability to do substantially all

of these activities.” Id.

      “If new and material evidence is submitted” to the AC, then it “shall

consider the additional evidence only where [the evidence] relates to the period on

or before the date of the” ALJ’s decision. 20 C.F.R. § 404.970(b). The AC “will

then review the case if it finds that the administrative law judge’s action, findings,

or conclusion is contrary to the weight of the evidence currently of record.” Id.

“[A] reviewing court must consider whether that new evidence renders the denial

of benefits erroneous.” Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1262 (11th

Cir. 2007).

      Jones’s arguments on appeal pertain only to the ALJ’s decision at step five

of the analysis of his claim for disability benefits: whether Jones could perform

other work of the sort found in the national economy based on his age, education,

work experience, and RFC. See Phillips, 357 F.3d at 1237-39. Jones does not

appear to dispute the ALJ’s initial RFC assessment. Instead, his argument on

appeal concerns only the potential effect of Dr. Roybal’s August 26, 2011, letter on

the ALJ’s RFC assessment.




                                          12
             Case: 14-13325     Date Filed: 03/02/2015    Page: 13 of 15


      Dr. Roybal’s August 26, 2011, letter is not inconsistent with his clinical

notes. In his letter, Dr. Roybal opined that, during the period that he treated Jones,

Jones could not have walked or stood for at least two-thirds of an eight-hour day or

tolerated employment where he would not have been allowed to change positions

from sitting, standing, and moving around at will. That opinion does not conflict

with his earlier treatment notes that Jones was walking on his own significantly,

had no deficit in motion with flexion and extension, could lift up to 30 pounds, and

could transition back to light duty. Dr. Roybal’s clinical notes do not express an

opinion about what portion of an eight-hour work day Jones could sit, stand, or

walk, or whether he could tolerate a job that required him to remain in a single

position without the ability to sit, stand, or move around at will.

      Jones’s interpretation that Dr. Roybal’s letter expressed an opinion that

Jones could not perform light work is inconsistent with Dr. Roybal’s October 16,

2009, treatment notes, wherein Dr. Roybal stated Jones could transition to light

duty. To the extent Dr. Roybal’s August 26, 2011, letter expressed an opinion

Jones could not have transitioned to light duty at any time during the relevant

period, March 31, 2009, until January 28, 2011, the letter contradicts Dr. Roybal’s

October 16, 2009, treatment notes, stating Jones could begin transitioning to light

duty. Accordingly, the ALJ would have been entitled to disregard Dr. Roybal’s

letter, because the letter was unaccompanied by objective medical evidence and


                                          13
              Case: 14-13325     Date Filed: 03/02/2015   Page: 14 of 15


contradicted by other record evidence by Dr. Roybal. See Crawford, 363 F.3d at

1159.

        Significantly, Dr. Roybal’s August 26, 2011, letter does not undermine the

ALJ’s determination of Jones’s RFC for the period prior to January 28, 2011,

before Jones turned 50; thus, it did not render the denial of benefits erroneous. See

Ingram, 496 F.3d at 1262. The ALJ determined, prior to January 28, 2011, Jones

could perform the full range of “sedentary work” and “light work” with some

limitations as those terms are defined in 20 C.F.R. § 1567(a) and (b). In reaching

that conclusion the ALJ relied upon Dr. Roybal’s treatment notes, the opinion of

the state agency medical consultants, and Jones’s own testimony that he felt relief

temporarily after undergoing surgery. Because neither of those categories of work

necessarily involves sitting, standing, or walking more than two-thirds of an

eight-hour day or remaining in a single position for an extended period, Dr.

Roybal’s August 26, 2011, letter does not cast doubt on the ALJ’s determination.

See 20 C.F.R. § 404.1567(a), (b); Ingram, 496 F.3d at 1262. In addition, Dr.

Roybal’s letter provides no basis to doubt the ALJ’s credibility determination that

Jones’s subjective allegations about his symptoms were not credible prior to

January 28, 2011, to the extent they were inconsistent with the RFC assessment.

See Mitchell, 771 F.3d at 782.




                                          14
              Case: 14-13325     Date Filed: 03/02/2015     Page: 15 of 15


      The ALJ identified three specific jobs for which Jones was otherwise

qualified and potentially could have performed prior to January 28, 2011, based on

the VE’s testimony: (1) ticket taker, (2) office helper, and (3) assembler. The VE

testified that the jobs of ticket taker and office helper included the ability to sit or

stand at will. Therefore, those two jobs, did not require that a worker walk, stand,

or sit more than two-thirds of an eight-hour day or prevent him from changing

positions amongst sitting, standing, and moving around at will. Consequently, Dr.

Roybal’s August 26, 2011, letter does not suggest Jones could not have performed

either of those two jobs prior to January 28, 2011; therefore, it does not render the

denial of benefits prior to that date erroneous. See Ingram, 496 F.3d at 1262.

      Jones’s argument the AC erred in failing to explain adequately its decision

denying review is unavailing. Our case law makes clear that the AC did not need

to explain its reasons for denying a request for review when the claimant puts forth

new evidence. See Mitchell, 771 F.3d at 784-85.

      On this record, Jones has failed to show his new evidence, Dr. Roybal’s

August 26, 2011, letter, rendered his denial of benefits prior to January 28, 2011,

erroneous. Therefore, the AC did not deny review improperly. We affirm the

AC’s denial of review of the ALJ’s determination that Jones was entitled to

disability insurance benefits as of January 28, 2011, rather than March 31, 2009.

      AFFIRMED.


                                            15